NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
MOTOR WORKS, LLC,
Plaintiff-Appellee,
V.
SAFER TECHNOLOGIES, INC., CERMA
TECHNOLOGY, INC., GEORGE ACKERSON, MARY
STRANAHAN, NICHOLAS STREIT, EDWARD
HALBACH AN1) TIM STREIT,
Defendan,ts-Appellants.
2011-1142
Appea1 from the United States District Court for the
Northern District of CaIifornia in case no. 08-CV-3608,
Judge J ames Ware.
ON MOTION
ORDER
The court considers whether this appeal should be
transferred to the United States Court of Appea1s for the
Ninth Circuit.
Safer Technologies, Inc. et al. appeal from a judgment
of the United StateS District Court for N0rthern District

MOTOR WORKS V. SAFER TECH 2
of California in a trademark infringement action. This
court is a court of limited jurisdiction 28 U.S.C. § 1295.
Based upon our review, it does not appear that the dis-
trict court‘s jurisdiction arose in whole or in part under
the laws governing this court's appellate jurisdiction.
Accordingly,
IT ls 0RDERED THAT:
Absent a response received by this court within 14
days of the date of filing of this order, this appeal will be
transferred to the United States Cou1't of Appeals for the
Ninth Circuit pursuant to 28 U.S.C. § 1631.
FOR THE COUs'r '
FEB 08 2011
lsi J an Horba1y
Date J an Horbaly
Clerk
cc: Robert C. Weems, Esq.
J ames M. Hanavan, Esq. nmb
819 ""+&E'é‘§B€»fA’t°¢’iE"¢%"'.¥°“
ma rosa 2011
.|AN HORBALY
CLEH(